Citation Nr: 1218797	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Chicago, Illinois RO.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Any additional disability relating to peripheral vascular disease of the right leg is not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg, as a result of VA medical treatment, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the adjudication of the Veteran's claim for compensation under 38 U.S.C.A. § 1151 in the June 2006 rating decision, he was provided notice of the VCAA in November 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a statement of the case in March 2009 with subsequent re-adjudication in a June 2009 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In December 2008, the RO requested medical records from Memorial Medical Center in Springfield, Illinois, per the Veteran's reports of having been treated there.  A December 2008 response from Memorial Medical Center indicated that they were unable to fulfill the requested information due to missing information on the authorization for highly protected health information.  In a December 2008 letter, the Veteran was notified of VA's attempts to obtain his medical records from Memorial Medical Center and he was asked to provide the relevant information to retrieve these records.  In a December 2008 response, the Veteran reported that he had no records at Memorial Medical Center in Springfield, Illinois and that it was erroneously stated that he was treated there when he meant to report treatment at the Decatur Memorial Hospital.  Included in this response were copies of his complete records of treatment from Decatur Memorial Hospital.  Therefore, the Board finds that the duty to assist the Veteran in obtaining these records has been fulfilled.  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA treatment reports, a VA examination, a VA opinion, an adequate Independent Medial Opinion provided by a VA specialist and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if: (1) the disability or death was not the result of the veteran's willful misconduct; (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary; and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (2011).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that, (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32. 

Analysis

In statements and testimony throughout the duration of the appeal, the Veteran has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg.  

During an April 2011 Travel Board hearing, the Veteran testified that, after his procedure on January 12, 2004 at the VA medical center (VAMC) in Indianapolis, Indiana, his condition became worse after this procedure.  Prior to his procedure, the Veteran stated that his blood had gotten too thick and that he had no problems with peripheral vascular disease or circulation problems in his legs.  He then testified that, right before the surgery in January 2004 was when his leg had began to hurt and the first time he had any hint of a problem or issue with his leg.  He specifically reported that he felt the VA was negligent and that the VA surgical treatment was wrongfully done because he did not need surgery at the time.  The Veteran testified that he was initially admitted to the VAMC in Danville, Illinois and sent over to the Indianapolis, Indiana VAMC, at which time he was provided blood thinner, suffered two heart attacks, and was placed in the intensive care unit.  He reported that, afterward, he was provided with a Doppler scan and surgery and had zero percent circulation following the surgery.  The Veteran explained that he did not know what happened, but he had woken up with his leg all scarred, which had been explained to him that he had a graft done because he had no blood flow to his foot.  He then testified that he had not signed any statement regarding being informed about the procedure to his leg.  After he was released, the Veteran reported that he saw his treating physician at the VA who found that he had something wrong upon examination of the right leg and, in March 2005, she advised him that something had gone wrong with the procedure.  Finally, he stated that he subsequently continued treatment of the right leg through 2009, including having surgery to remove a blood clot at the Decatur Memorial Hospital.  

VA medical records reflect that, the Veteran had been treated for and diagnosed with peripheral vascular disease for years prior to his surgery in January 2004.  These records demonstrate that the Veteran had undergone surgery on the right leg in 1999, and had subsequent complaints of pain and swelling in the right thigh area in April 2001.  Thereafter, he again complained of right leg swelling and pain in September 2003 and November 2003, later specified as pain and swelling in the right thigh.  

In January 2004 he was diagnosed with an arterial occlusion of the right lower extremity.  At this time, he was admitted to the VAMC in Danville, Illinois, and, as there was no one available to perform vascular surgery, he was then transferred to the VAMC in Indianapolis, Indiana.  In a January 2004 pre-procedure note, the Veteran was noted to have a past thrombectomy of the right lower extremity performed at the same VAMC approximately four to five years earlier and a femoral-popliteal bypass graft in 1999, and had done well until three months earlier when he had an onset of tingling in the toes, spreading to the rest of the foot and calf.  This note also found that the Veteran had most recently been at the Danville VAMC emergency room for severe pain in the foot and calf with numbness and tingling and the evaluating physician could not obtain dopplarable pulses and was concerned the foot was in immediate danger of complete occlusion of blood flow, at which time he was transferred to the Indianapolis VAMC.  At this time, the Veteran was diagnosed with right femoral and popliteal graft with "acute on chronic ischemic symptoms" and was to undergo an aortogram and lower extremity runoff arteriogram with possible intervention and consent had been obtained from him at this time.  The Veteran was also provided information regarding care on the surgery floor in January 2004, prior to his surgical procedure.  

A January 2004 VA preoperative report indicates that the Veteran was diagnosed with limb-threatening right lower extremity ischemia with occluded right femoral-popliteal polytetrafluoroethylene graft, and acute thrombosis of the right external iliac artery, common femoral artery, profunda and popliteal-tibial runoff.  He underwent surgery of the right lower extremity on January 13, 2004 and postoperative treatment noted that he was doing well and in the intensive care unit.  Upon discharge from the VAMC in Indianapolis, the Veteran was diagnosed with right lower extremity thrombus.  In a February 2004 VA outpatient treatment report, the Veteran's treating physician at VA found that an examination of the extremities revealed no edema and the medial right thigh with wound was noted to be healing quite nicely with still some moderate amount of swelling medially and mild tenderness with palpation.  The Veteran was diagnosed with peripheral vascular disease of the leg and foot, status post surgical bypass grafting, and the leg was noted to actually be healing nicely except for the swelling, which was questioned as fluid collection.  In March 2004, the Veteran reported having pain in the bypassed leg, an increasing pain with walking, and a knot in the medial thigh that was getting larger, although his wound was found to be otherwise healing well.  

In an April 2004 vascular surgery note, the Veteran complained of block claudication symptoms on the right, and complex fluid collection was noted among the medial thigh, although the ankle brachial index (ankle-to-arm systolic blood pressure ratio (abbreviated as ABI)) was 0.62, and was much improved from 0.14, prior to surgery in January.  The Veteran was diagnosed with status post right lower extremity thrombectomies, right ilio-profunda bypass, redo femoral-popliteal bypass three months ago, ABI's improved on the right, but with persistent claudication symptoms.  A June 2004 VA outpatient treatment report reflected findings of an aortogram and lower extremity arteriogram revealing an occluded right femoral above knee popliteal "in-situ" saphenous vein bypass graft.  At this time it was noted that the Veteran needed a computerized tomography (CT) scan of the right thigh with iliac crest to right knee checked, vein mapping, and schedule for a redo bypass, however, after explaining to the Veteran, he got upset and left the clinic against medical advice, refusing to discuss any further plans with the vascular clinic staff and reporting that he did not want any further tests or treatment with the VA and that he was going to Methodist Hospital to seek a second opinion.  

In an August 2004 VA outpatient treatment report, the Veteran complained of aching in the right leg from the mid-thigh down with walking about a half block distance which was relieved very quickly with rest and had been going on since January.  At this time, following a CT scan of the right leg, the Veteran was diagnosed with right femoral artery aneurysm and a thrombosed catheter traversing the medial thigh.  A January 2005 VA medical report reflects the Veteran was treated for and diagnosed with peripheral vascular disease.  

In an April 2005 VA examination, the Veteran complained of having constant pain in his right knee ever since his surgery in January 2004.  A physical examination of the right lower extremity revealed a well-healed, non-inflamed, nonfixed surgical scar extending from the right inguinal area to the distal medial thigh.  A slight area of thickening was noted in the proximal right medial thigh, along the scar, which the Veteran claimed was his "blood clot" but the examiner was not certain this was not a graft.  The examiner noted that the area was tender with no signs of infection or inflammation and there was no increased swelling of the right thigh or right leg.  X-rays revealed no acute bony abnormality, small left joint effusion, and surgical staples of the distal right thigh.  A vascular lab study revealed mild arterial insufficiency at rest in the right leg, with an ABI of 0.89, dropping slightly to 0.79 after exercise and right first toe pressure of 98 and the findings were summarized as consistent with claudication, more so in the right than the left.  The Veteran was diagnosed with peripheral vascular disease of the right lower extremity with mild arterial insufficiency.  The examiner opined that, after having reviewed the findings and medical records from both the Danville VAMC and the Indianapolis VAMC, he saw nothing that would suggest carelessness, negligence, lack of proper skill, error in judgment, or failure to timely diagnose and properly treat the Veteran's right lower extremity condition.  He found that, in his opinion, it was less likely than not that the peripheral vascular disease was caused by, aggravated by, or made worse by the treatment at the Indianapolis VAMC.  The examiner then concluded that, although the vascular lab did not perform a venous study as ordered, he thought that what the Veteran perceived as a blood clot in his thigh, was more likely than not his graft or scar tissue from the procedure.  

Private medical records from May 2005 to February 2008 reflect that the Veteran was treated for and diagnosed with peripheral vascular disease with bilateral leg pain and right lower extremity pain and swelling.  In May 2005 the Veteran underwent surgery for a right iliac femoral angiogram and attempted percutaneous revascularization in the right "in-situ" saphenous vein femoral popliteal bypass graft, although this resulted in perforation with hematoma which had to be resolved by manual compression.  At this time, the private physician was reluctant to further percutaneous revascularization procedures unless the Veteran demonstrated a commitment to quit smoking.  In October 2005, the Veteran was treated for right leg pain and a history of right femoral popliteal bypass in 2004 at the VA in Indianapolis was noted, from which, the Veteran also reported having numerous complaints since the surgery.  He was diagnosed with right thigh swelling secondary to imprecise reapproximation of the soft tissues during surgery, right lower extremity neuropathy secondary to surgery, and mild peripheral vascular disease in the right lower extremity, noted as unrelated to the Veteran's complaints.  

In March 2009, a second VA examiner reviewed the Veteran's claims file and concluded that he agreed with the VA examiner's opinion in April 2005.  He opined that the Indianapolis VAMC was not careless, negligent, or guilty of any error.  

In November 2011 the Board referred this claim to a VA medical expert, a vascular specialist, for an opinion regarding the Veteran's peripheral vascular disease condition.  

In January 2012, the Board received a medical opinion from a vascular specialist at the Birmingham, Alabama VAMC.  The examiner reported that from his review and interpretation of the claims by the Veteran, that the issue or question to be answered centered upon the potential that the procedure performed in Indianapolis in January 2004, led to an additional disability as currently described by the Veteran, specifically as the result of negligence, error in judgment or carelessness.  He found that he was unable to identify any instance of negligence, effort in judgment, or carelessness surrounding the evaluation and delivery of care on the date in question, specifically as related to the surgical procedure.  As to the foreseeable nature of the symptoms following the surgery, he also felt that the physical complaints which had led the Veteran to seek additional encounters relating to the right lower extremity, including tingling, intermittent swelling and unsightly wound healing, were routinely observed consequences among patients who required re-operative lower extremity vascular procedures.  He stated that, most experienced vascular surgeons viewed lower extremity revascularization procedures as "finite life-spans," and, as such, when the grafts fail, there was an additional potential for further ischemic injury to the muscle, soft tissue or nerves.  The examiner explained that, even in instances in which the limb was not immediately threatened, these symptoms could arise and persist.  With respect to the intermittent swelling, he found that the most probable explanation for the swelling was postoperative lymphedema, which could be worse, even additive, with subsequent or additional procedures.  The examiner was unable to confirm the suggestion that the operative procedure led to an unexpected progression of atherosclerosis or peripheral vascular disease and he was unaware that this phenomenon had been previously described in vascular surgery literature.  In conclusion, he acknowledged the Veteran's frustration with his ongoing disability, however, he reiterated that the documented events in the medical record did not support the claim that the disability arose from negligence, carelessness or error in judgment.  

In a March 2012 Medical Opinion Response Form, the Veteran disagreed with the medical opinion furnished by the VA medical expert and noted that it had come from a VA physician.  He then requested a "civilian" opinion.  

After a review of the record, the Board finds a preponderance of the evidence to be against the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg.  

With respect to the Veteran's peripheral vascular disease condition of the right leg, the record does not demonstrate that this was caused by hospital care, medical or surgical treatment, or examination furnished by VA.  The most probative evidence of record does not indicate that any aggravation or worsening of the Veteran's current peripheral vascular disease condition of the right leg was related to any VA treatment.  In this regard, the Board notes that VA outpatient treatment reports of record reflect that the Veteran was treated for peripheral vascular disease prior to the January 2004 surgery and had problems with the right lower extremity requiring surgery in November 1999 for a right femoral popliteal bypass with subsequent complaints of right leg and thigh pain and swelling in April 2001.  

VA medical records also reflect that he began complaining of right leg swelling and pain initially in September 2003, later specified as pain and swelling in the right thigh, and was diagnosed with an arterial occlusion of the right lower extremity in January 2004.  A January 2004 pre-procedure note reflects that the Veteran had most recently been at the Danville VAMC emergency room for severe pain in the foot and calf with numbness and tingling and the evaluating physician could not obtain dopplarable pulses and was concerned the foot was in immediate danger of complete occlusion of blood flow, at which time he was transferred to the Indianapolis VAMC.  In addition, a January 2004 preoperative report indicates that the Veteran was diagnosed with limb-threatening right lower extremity ischemia with occluded right femoral-popliteal polytetrafluoroethylene graft, and acute thrombosis of the right external iliac artery, common femoral artery, profunda and popliteal-tibial runoff.  

The Board also observes that, the evidence of record reflects that the Veteran was provided information regarding his current condition, planned procedure and consent was obtained.  In this respect the Board points to the January 2004 pre-procedure note noting that he was diagnosed with right femoral and popliteal graft with "acute on chronic ischemic symptoms" and was planned to undergo an aortogram and lower extremity runoff arteriogram with possible intervention and the physician noted that consent had been obtained from him at this time.  The Veteran was also provided information regarding care on the surgery floor in January 2004, prior to his surgical procedure.  

The Board observes there are conflicting medical opinions of record.  The VA examiner in April 2005 concluded, based upon a review of the claims file and an examination of the Veteran, that he saw nothing that would suggest carelessness, negligence, lack of proper skill, error in judgment, or failure to timely diagnose and properly treat the Veteran's right lower extremity condition and that it was less likely than not that the peripheral vascular disease was caused by, aggravated by, or made worse by the treatment at the Indianapolis VAMC.  In addition, the April 2005 VA examiner found that, although the vascular lab did not perform a venous study as ordered, he thought that what the Veteran perceived as a blood clot in his thigh, was more likely than not his graft or scar tissue from the procedure.  

While the Board acknowledges the October 2005 private physician's diagnoses of right thigh swelling secondary to imprecise reapproximation of the soft tissues during surgery, right lower extremity neuropathy secondary to surgery, and mild peripheral vascular disease in the right lower extremity unrelated to the Veteran's complaints, the diagnosis only considered the Veteran's reported history of the January 2004 procedure at the VA.  In this case, the private physician failed to note the May 2005 private medical procedure of attempted percutaneous revascularization in the right "in-situ" saphenous vein femoral popliteal bypass graft and which resulted in perforation with hematoma.  Thus, the October 2005 private physician's conclusions were not based upon a complete factual background of the Veteran's medical history.  The private physician also did not provide any discussion of whether right thigh swelling the secondary to imprecise reapproximation of the soft tissues during surgery or the right lower extremity neuropathy secondary to surgery, were in fact, additional disabilities of the surgery or reasonably foreseeable events of this type of surgery.  Additionally, the October 2005 private medical report did not discuss or indicate whether the noted imprecise reapproximation or right lower extremity neuropathy secondary to surgery were due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC or an event not reasonably foreseeable and that such resulted in the Veteran's additional disability.  In fact, the October 2005 private physician did not provide any discussion or reasons for the diagnoses provided.  

In addition, a second independent opinion was obtained from a VA examiner in March 2009 who, upon review of the entire claims file, including the October 2005 private treatment report, concluded that the Indianapolis VAMC was not careless, negligent, or guilty of any error.  

Finally, the Board obtained an expert medical opinion from a vascular specialist at the Birmingham, Alabama VAMC, which was received in January 2012.  The January 2012 VA specialist, reviewed the claims file and noted the clinical facts derived from his review.  Thereafter he opined that, he was unable to identify any instance of negligence, effort in judgment, or carelessness surrounding the evaluation and delivery of care on the date in question, specifically as related to the surgical procedure.  Further, as to the reasonably foreseeable issue, the examiner explained that the Veteran's physical complaints which had led the Veteran to seek additional encounters relating to the right lower extremity, were routinely observed consequences among patients who required re-operative lower extremity vascular procedures.  He also reasoned that most experienced vascular surgeons viewed lower extremity revascularization procedures as "finite life-spans" and that when the grafts failed there was an additional potential for further ischemic injury to the muscle, soft tissue or nerves.  The examiner explained that, even in instances in which the limb was not immediately threatened, these symptoms could arise and persist and that, respect to the intermittent swelling, he found that the most probable explanation for the swelling was postoperative lymphedema, which could be worse, even additive, with subsequent or additional procedures.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering the April 2005 VA examiner's opinion, the October 2005 private physician's diagnoses, the March 2009 VA examiner's opinion and the January 2012 VA vascular specialist opinion, the Board affords greater weight to the April 2005 and March 2009 VA examiners' conclusions and the January 2012 VA specialist's opinion as they were based upon the Veteran's history and a review of the claims file.  In addition, the April 2005 VA examiner performed a physical examination of the Veteran, the March 2009 VA examiner also reviewed the October 2005 private physicians' conclusions.  Also, the January 2012 VA specialist reviewed the entire claims file, including the VA medical records related to the January 2004 procedure, the April 2005 and March 2009 VA examiners' opinions and the October 2005 private physicians' diagnoses, and provided an opinion based on his medical expertise in the vascular specialty.  

By contrast, the Board finds that the October 2005 private physician's conclusions were based upon the Veteran's reported history of surgery in January 2004 and a physical examination, however, the private physician did not even note the prior surgery in May 2005.  Moreover, the private physician did not specify whether the diagnoses of the right thigh swelling secondary to imprecise reapproximation of the soft tissues during surgery, right lower extremity neuropathy secondary to surgery, and mild peripheral vascular disease in the right lower extremity actually amounted to any additional disability from the January 2004 surgery, or whether these diagnosed conditions were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC or an event not reasonably foreseeable and that such resulted in the Veteran's additional disability.  In fact, he provided no additional discussion or reasons for the diagnoses provided.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Finally, the objective medical evidence of record demonstrates that the Veteran's right lower extremity occlusion problems and tingling in the lower extremities pre-dated the January 2004 surgery, thereby further supporting the April 2005 and March 2009 VA examiners' opinions and the January 2012 VA specialist's opinion.  Therefore, the Board affords little probative weight to the October 2005 private physician's conclusions to the extent that they indicate any additional disability resulted from the Veteran's January 2004 surgery and affords greater probative weight to the April 2005 and March 2009 VA examiners' opinions and the January 2012 VA specialist's opinion.

While the Veteran indicated in his March 2012 statement that he disagreed with the January 2012 VA specialist's opinion because he was a VA physician, the Board points out that no bias on the part of the January 2012 VA specialist has been demonstrated.  The fact that the medical expert opinion was sought from a VA physician does not discount his competence or credibility to render an opinion in his capacity as a vascular specialist in this case.  Pursuant to 38 C.F.R. § 20.901(a) (2011), "[t]he Board may obtain a medical opinion from an appropriate health care professional in the Veterans Health Administration ... on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of the appeal."  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002); Winsett v. West, 11 Vet. App. 420, 426 (1998) ( "[W]hether the Board chooses to refer a particular case for an independent medical opinion is entirely within its discretion.").  The Board also points out that the VA specialist was not a physician associated with the VAMC in question in this case nor was he a physician associated with the January 2004 procedure in question.  Thus, there is no evidence of bias in this case.  

Moreover, the January 2012 VA specialist's opinion was based on a review of the entire claims file, including the Veteran's contentions and reported medical history, was provided within his capacity as a medical expert in the vascular specialty, was consistent with the remainder of the evidence of record and included supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the January 2012 VA specialist's opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board acknowledges the Veteran's statements and testimony asserting that, prior to the January 2004 procedure, he had no problems with peripheral vascular disease or circulation problems in his legs, that that right before the surgery in January 2004 was when his leg had began to hurt and the first time he had any hint of a problem or issue with his leg, that he had problems with his leg ever since the January 2004 surgery, and that he had not signed any statement regarding being informed about the procedure to his leg.  The Board finds that the Veteran is competent to attest to symptoms observed and is competent to report a contemporaneous medical diagnosis made by a treatment provider.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board finds the Veteran's statements are competent evidence.

The Board finds, however, that these statements and testimony are not credible evidence as they are inconsistent with the contemporaneous medical evidence of record during the period of this appeal.  See also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  In this regard, the Board notes the contemporaneous medical evidence demonstrates that the Veteran had been treated for a history of peripheral vascular disease for years prior to the January 2004 surgery and had problems with the right lower extremity requiring surgery in November 1999 for a right femoral popliteal bypass with subsequent complaints of right leg and thigh pain and swelling in April 2001.  In fact, VA medical records demonstrate that he began complaining of right leg swelling and pain initially in September 2003, later specified as pain and swelling in the right thigh, he was diagnosed with an arterial occlusion of the right lower extremity in January 2004 prior to his surgery, and the evaluating physician could not obtain dopplarable pulses and was concerned the foot was in immediate danger of complete occlusion of blood flow, at which time he was transferred to the Indianapolis VAMC for surgery.  

Moreover, a January 2004 pre-procedure note demonstrates that he was diagnosed with right femoral and popliteal graft with "acute on chronic ischemic symptoms" and was planned to undergo an aortogram and lower extremity runoff arteriogram with possible intervention.  In addition, the VA physician noted that consent had been obtained from the Veteran and he was provided information regarding care on the surgery floor in January 2004, prior to his surgical procedure.  Thus, the evidence of record demonstrates that the Veteran provided inconsistent reports of his own symptoms and treatment that are not supported by the record, and as such, are of diminished probative value.  

Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg is not warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


